Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/986592 
    
        
            
                                
            
        
    

Parent Data16986592, filed 08/06/2020 is a continuation of PCT/CN2018/099257, filed 08/07/2018 claims foreign priority to 201810120581.0, filed 02/06/2018


Claims 1-15 are pending.
No claim is allowed.

Election/Restrictions

DETAILED ACTION
	

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.


In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-4 are drawn to a 25-hydroxycholecalciferol monohydrate crystal, wherein an X-ray powder diffraction spectrum of 25-hydroxycholecalciferol monohydrate crystal comprises the peaks as listed in claim 1, the 25-hydroxycholecalciferol monohydrate crystal is obtained via a reaction of a 25-hydroxycholecalciferol solution with water; wherein the 25-hydroxycholecalciferol solution is obtained by dissolving25-hydroxycholecalciferol in an organic solvent. 

Group II, claims 5-7 are drawn to a preparation method of the 25-hydroxycholecalciferol monohydrate crystal according to claim 1, comprising the following steps:

1) Heating and refluxing 25-hydroxycholecalciferol in an organic solvent until
25-hydroxycholecalciferol is dissolved to obtain a 25-hydroxycholecalciferol] solution; and
2) Adding water to the 25-hydroxycholecalciferol solution until a solid is precipitated out
to prepare the 25-hydroxycholecalciferol monohydrate crystal.
r ratio of 25-hydroxycholecalciferol to water is 1: (0.8-1.5).

Group III, claims 8-12 are drawn to a microemulsion, comprising the 25-hydroxycholecalciferol monohydrate crystal according to claim 1. (Claim 8).  The microemulsion according to claim 8, comprising the following components by weight percentage: 0.05-1.25% of the 25-hydroxycholecalciferol monohydrate crystal according to claim 1, 10-15% of Tween-60, 6-12% of sodium stearoyl lactate, 3-5% ofSpan-80, 1-2.5% of 2,6-di-tert-butyl-4-methylphenol, 0.2-1% of sorbic acid, 4-7% of propylene glycol and 56.25-75.75% of water. (Claim 9).

Group IV, claim 13 is drawn to a preparation method of the microemulsion according to claim 8, comprising the following steps:
(1) Mixing 0.05-1.25% of the 25-hydroxycholecalciferol monohydrate crystal according to claim 1, 10-15% of Tween-60, 6-12% of sodium stearoyl lactate, 3-5% of Span-80, 1-2.5% of 2,6-di-tert-butyl-4-methylphenol by weight percentage, and then heating to 45-55°C for full dissolution, and oscillating well by using a vortex oscillator, to produce a first reaction solution;
(2) Dissolving 4-7% of propylene glycol and 0.2-1% of sorbic acid in 56.25-75.75% of water by weight percentage at 2545°C, and stirring well, to produce a second reaction solution; and
(3) Mixing the first reaction solution and the second reaction solution, and oscillating well by using a vortex oscillator, to prepare the microemulsion.

Group V, Claim 14 is drawn to Use of the microemulsion according to claim 8 in a feed additive.  This claim should be written as method as US practice. 

Group VI, Claim 15 is drawn to a feed additive, comprising the microemulsion according to claim 8.
	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art so linked as to form a single general inventive concept."  
	The presently claimed invention does not present a contribution over the prior art. There is a lack of unity of invention because the claimed technical feature is not a special technical feature as it does not make a contribution over the prior art as cited in search report such as:
(1) Pengda et al. (CA107296152, IDS ref., dated 08/06/2020).  It teaches emulsion composition containing 25-hydroxyvitamin D3 and its preparation method. It teaches it as feed for poultry and pigs more conveniently and improves the bone density or bone strength as a nutritional supplement for poultry and pigs. (English abstract).   
(2) DeLuca et al. teaches 25-(OH) D3 is soluble in organic solvents and relatively insoluble in water. 25-(OH) D3 can exist in its free form or as a monohydrate. 25-(OH) D3 monohydrate is crystalline. [0060] and [0059].  Claim 1 of DeLuca et al is drawn to an oral dosage form comprising: a single dose of 25-hydroxy-vitamin D3, or the monohydrate thereof, sufficient to sustain the serum level in a human in need thereof to a concentration in the range of 30 ng/ml to 200 ng/ml for at least 7 days at steady-state pharmacokinetics, and, a pharmaceutically suitable oral carrier system. 
	DeLuca et al teaches the advantages of using 25-(OH) D 3 includes that it is readily absorbed and bioavailable from oils or from capsules. Capsules containing up to 50 mg of 25-(OH) D3 may be used for a once-a-week dosing regimen. [0066].
	DeLuca et al. teaches that 25-(OH) D.3 is also a normal food constituent, or nutritional. It is found in blood and tissues of animals that are consumed for food. It teaches various applications of 25-(OH) D.3. It provides various references for its importance and uses. [0067].
	DeLuca et al teaches that 25-(OH) D3 can be found in the GRAS list for avian feeds. Hence, it is accepted as a normal nutrient. 25-(OH)D3 is structurally close to the active form of vitamin D, however, it still requires conversion to 1.alpha.,25-dihydroxyvitamin D3, 1,25(OH)2D.3. Such conversion is a controlled process occurring in the kidney. 25-Hydroxyvitamin D.sub.3 advantageously possesses the current nutritional forms. It can also be advantageously, conveniently, and routinely measured.  [0068].
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Applicants should elect one group and from elected group one specific as cited in groups I to VI as cited above such as   25-hydroxyvitamin D method or preparation or emulsion composition, animal feed
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claims 1-15 are generic. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephonic Election
Due to the complexity no call was made for telephonic election in this application.  It was decided to send the requirement in writing.
Rejoining the Method Claims

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
Primary Examiner, Art Unit 1628